Citation Nr: 0324824	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  93-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder based on an initial award.  

2.  Whether the veteran may be considered competent for 
Department of Veterans Affairs benefit purposes.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and parents




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which implemented the Board's May 1992 
decision granting service connection for post-traumatic 
stress disorder (PTSD).  In that implementing decision, the 
RO assigned the disability a 30 percent rating, effective 
from July 1990, the date of receipt of the veteran's claim.  
The veteran appealed the 30 percent disability evaluation.  
He also appealed a September 1996 rating decision by the RO, 
which determined that he was not competent for VA purposes to 
handle disbursement of funds.  

The veteran and his parents testified at a personal hearing 
before a hearing officer, which was held in June 1993, and 
before the undersigned in August 1993.  In an October 2000 
decision, the Board denied the veteran entitlement to a 
rating in excess of 30 percent for PTSD based on an initial 
award and found that the veteran was not competent for VA 
purposes to manage his own affairs, including the 
disbursement of funds without limitation.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In a May 2001 Order, the Court granted the Secretary's Motion 
for Remand and to Stay Proceedings, and remanded the case to 
the Board for another decision, taking into consideration 
matters raised in the Motion, namely, consideration and 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In January 2002, the Board received additional argument and 
evidence from the veteran and his representative in support 
of the appeal, along with a signed waiver of RO jurisdiction 
of that evidence.  See 38 C.F.R. § 20.1304 (2002).  Further, 
the veteran and his representative specifically waived any 
additional assistance or case development in connection with 
both the Motion for Remand and the provisions of the Veterans 
Claims Assistance Act of 2000.  

In an April 2002 decision, the Board denied the veteran 
entitlement to a rating in excess of 30 percent for PTSD, 
based on an initial award, and found that the veteran was not 
competent for VA purposes to manage his own affairs, 
including the disbursement of funds without limitation.  The 
veteran then appealed the Board's April 2002 decision to the 
Court.  

In a January 2003 Order, the Court granted the parties' Joint 
Motion for Remand and to Stay Proceedings.  Pursuant to the 
actions requested in the Motion, the Court vacated the 
Board's April 9, 2002, decision, and remanded the issues of 
entitlement to a rating in excess of 30 percent for PTSD, 
based on an initial award, and whether the veteran may be 
considered competent for VA purposes to the Board for 
issuance of a readjudication decision that takes into 
consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  


REMAND

In the April 2002 decision, the Board addressed the VCAA and 
noted that all duties were complied with through the two 
Statements of the Case (one on each issue before the Board - 
in January 1993 and March 1997) and no less than six 
Supplemental Statements of the Case (August 1993, June 1996, 
March 1998, May 1998, February 1999, and June 2000).  Despite 
the fact that, when the case was remanded to the Board by the 
Court in May 2001, the veteran and his representative, in an 
appellate brief presented to the Board in January 2002, 
specifically waived "any additional assistance or case 
development in connection with both the Secretary's March 
2001 Motion for Remand and the provisions of the Veterans 
Claims Assistance Act of 2000,...to include additional 
assistance contemplated by the Court in Holliday v. Principi, 
14 Vet. App. 280 (2001)," the January 2003 Joint Motion 
argues that the communication contained in the veteran's 
record did not satisfy the standard erected by the VCAA.  
Namely, VA failed to inform the veteran which evidence VA 
will seek to provide and which evidence the veteran was to 
provide, citing Quartuccio v. Principi, 16 Fed. App. 183, 187 
(2002) (decided subsequent to the Board's April 2002 
decision).  

The Joint Motion further argues that VA failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits.  
Specifically, VA failed to discuss the requirement that the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, indicate what 
portion of any such information or evidence is to be provided 
by which party, and failed to discuss whether the documents 
that it referenced, or any other document in the record, 
satisfied that requirement, citing Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002) (also decided subsequent to 
the Board's April 2002 decision).  Hence, because VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

At this point, the Board notes that the VCAA was enacted 
subsequent to the Board's October 2000 decision, but while 
the Board's decision was on appeal to the Court.  The VCAA 
codified certain notice and duty-to-assist requirements and 
eliminated the well-grounded claim requirement.  

Pursuant to Holliday, in which the Court concluded that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA enactment, the Court, in a 
May 2001 Order, granted the Secretary's Motion for Remand and 
Stay Proceedings, vacated the Board's October 2000 decision, 
and remanded the case to the Board for a decision taking into 
consideration and compliance with the VCAA.  The Board 
rendered its decision in April 2002, which is the subject of 
the Court's most recent Order, issued in January 2003.  

The United States Court of Appeals for the Federal Circuit 
held in Bernklau v. Principi, 291 F.3d 795 (Fed Cir. 2002) 
(decided subsequent to the Board's April 2002 decision) and 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) (also 
decided subsequent to the Board's April 2002 decision) that 
those sections of the VCAA (section 3(a)), codified at 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), concerning notice and assistance to be provided to 
claimants by VA, are not retroactively applicable to 
proceedings that were complete before VA and were on appeal 
to the Court when the VCAA was enacted.  Most recently, the 
Federal Circuit Court affirmed those decisions in Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

Under the circumstances, it is arguable that those sections 
of the VCAA (section 3(a)) codified at 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), concerning 
notice and assistance to be provided to claimants by VA, are 
not retroactively applicable to the case at hand, Kuzma.  
Nevertheless, since the Court has remanded the case to the 
Board for VCAA compliance, the Board will certainly abide by 
the January 2003 Court Order granting the parties' Joint 
Motion, and follow the directives contained therein.  

The parties' Joint Motion also notes that, if deemed 
appropriate, the Board should direct that the veteran undergo 
another VA compensation and pension examination.  The Board 
observes that the veteran has undergone many VA, as well as 
private, psychiatric and psychological examinations over the 
years; however, since the most recent VA evaluation is now 
over three years old, the veteran needs to be afforded the 
opportunity to be re-evaluated for both his PTSD and 
competency determinations.  

As a reminder, the veteran has expressed his disagreement 
with the 30 percent rating for PTSD, based on the initial 
award of that benefit, effective from July 1990.  Hence, that 
issue is recharacterized as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Where the question for consideration 
is the propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. 
at 119.  

It is further noted that, in the veteran's case, his service-
connected PTSD is evaluated under the schedular criteria for 
evaluating psychiatric disabilities.  By regulatory amendment 
effective November 7, 1996, substantive changes were made to 
that criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  See 
61 Fed. Reg. 52695-52702 (1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file, 
including the Joint Motion referred to 
above, and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for service-connected 
PTSD currently under consideration.  
After securing the necessary release, the 
RO should obtain those records that are 
not already in the claims file and have 
them associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO should contact the veteran's 
attorney representative to determine if 
he is aware of any additional information 
that may be available in support of the 
veteran's claim.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran's attorney 
representative, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

4.  Once the aforementioned had been 
accomplished, the RO should schedule the 
veteran to undergo a comprehensive VA 
examination by a psychiatrist to 
determine the nature and severity of the 
veteran's PTSD.  It is imperative that 
the claims folder, containing all 
evidence relevant to the case, including 
all prior psychiatric and psychological 
evaluations, be provided to the VA 
psychiatrist who is designated to examine 
the veteran, so that the examiner can 
review the veteran's pertinent medical 
history and circumstances.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

All appropriate tests and studies should 
be conducted, to include psychological 
evaluation, and all clinical findings 
should be reported in detail.  In 
reporting such findings, the examiner 
should specifically address the former 
and revised applicable criteria for 
evaluating service-connected PTSD (i.e., 
whether the disability can be 
characterized as considerable, severe, or 
totally disabling; and the extent to 
which the disability impairs the 
veteran's reliability, flexibility, 
and/or efficiency).  

The examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score pertaining solely to PTSD; an 
explanation of what the score represents; 
and the percentage of the score 
representing impairment due to PTSD, and 
only PTSD.  An assessment of impact of 
the veteran's PTSD on his ability to 
obtain and retain substantially gainful 
employment also should be provided.  

The examiner should clearly indicate if 
it is not possible to separate the 
symptoms and effects of the of the 
service-connected PTSD from any 
nonservice-connected psychiatric 
disability, see Mittleider v. West, 11 
Vet. App. 181, 182 (1998); however, if 
any such disorders are deemed related, 
this also should clearly be indicated.  

The examiner is to offer an opinion as 
whether it is at least as likely as not 
that the veteran lacks the capacity to 
manage his own affairs, including the 
disbursement of funds without limit.  The 
typewritten examination report should 
include all examination results, along 
with the rationale underlying all 
opinions expressed and conclusions 
reached, citing, if necessary, to 
specific evidence in the record, and 
should be associated with the other 
evidence on file in the veteran's claims 
folder.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Thereafter, the RO should 
readjudicate this claim, to include in 
the consideration of "staged ratings," 
pursuant to Fenderson.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney representative 
should be furnished a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

7.  Thereafter, the veteran and his 
attorney representative should be given 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


